Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered January 5, 1993, convicting him of rape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the Grand Jury proceedings are nonjurisdictional and, therefore, were waived by entry of his plea of guilty (see, People v Gerber, 182 AD2d 252, 259-261; People v Martin, 145 AD2d 440; People v Dunbar, 53 NY2d 868, 871). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.